Name: Commission Regulation (EEC) No 3821/92 of 28 December 1992 repealing Regulation (EEC) No 3294/86 and amending Regulations (EEC) No 1393/76, (EEC) No 1780/89, (EEC) No 2053/89, (EEC) No 2054/89, (EEC) No 209/88 and No 163/67/EEC so as to abolish the derogation from the use of the agricultural conversion rate for the amounts in question
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  agricultural activity;  tariff policy
 Date Published: nan

 Avis juridique important|31992R3821Commission Regulation (EEC) No 3821/92 of 28 December 1992 repealing Regulation (EEC) No 3294/86 and amending Regulations (EEC) No 1393/76, (EEC) No 1780/89, (EEC) No 2053/89, (EEC) No 2054/89, (EEC) No 209/88 and No 163/67/EEC so as to abolish the derogation from the use of the agricultural conversion rate for the amounts in question Official Journal L 387 , 31/12/1992 P. 0024 - 0025 Finnish special edition: Chapter 3 Volume 47 P. 0054 Swedish special edition: Chapter 3 Volume 47 P. 0054 COMMISSION REGULATION (EEC) No 3821/92 of 28 December 1992 repealing Regulation (EEC) No 3294/86 and amending Regulations (EEC) No 1393/76, (EEC) No 1780/89, (EEC) No 2053/89, (EEC) No 2054/89, (EEC) No 209/88 and No 163/67/EEC so as to abolish the derogation from the use of the agricultural conversion rate for the amounts in questionTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), and in particular Article 10 thereof, Whereas Regulation (EEC) No 3813/92 repeals with effect from 1 January 1993 Council Regulation (EEC) No 1676/85 (2), as last amended by Regulation (EEC) No 2205/90 (3); whereas Article 2 (4) of Regulation (EEC) No 1676/85 provides for derogations existing on 31 December 1992 from the use of the agricultural conversion rate for certain amounts so as to permit the use of rates corresponding more closely to actual economic circumstances and avoid the risk of monetary distortion; whereas the derogations do not appear justified under the agri-monetary system in force with effect from 1 January 1993 and following the introduction of agricultural conversion rates close to actual economic circumstances; whereas, therefore, the provisions in question should be repealed; Whereas Commission Regulation (EEC) No 3294/86 of 29 October 1986 fixing the conversion rate to be applied in respect of levies and refunds in the rice sector (4), as last amended by Regulation (EEC) No 3119/89 (5), provides for the application of a specific conversion rate for certain conversions into national currency in the rice sector; Whereas Article 1a of Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (6), as last amended by Regulation (EEC) No 3671/89 (7), provides for the representative market rate to be used to convert the free-at-frontier reference prices into national currency; Whereas Article 34 of Commission Regulation (EEC) No 1780/89 of 21 June 1989 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (8), as last amended by Regulation (EEC) No 2864/92 (9), provides for the representative market rate to be used to convert the payments, guarantees and securities concerned; Whereas Article 3 of Commission Regulation (EEC) No 2053/89 (10) and (EEC) No 2054/89 (11) laying down detailed rules for the application of the minimum import price system for certain processed cherries and for dried grapes respectively, as last amended by Regulation (EEC) No 3390/89 (12), provides for the use of the representative market rate to convert the minimum import price into national currency; Whereas the second paragraph of Article 1 of Commission Regulation (EEC) No 209/88 of 26 January 1988 on the fixing of additional amounts for imports of pigmeat products from third countries (13), as last amended by Regulation (EEC) No 3117/89 (14), provides that the offer price is expressed in ecus after conversion of the prices recorded in national currency into ecus using the representative market rate; Whereas Article 1 (3) of Commission Regulation (EEC) No 163/67/EEC of 26 June 1967 on fixing the additional amont for imports of poultry-farming products from third countries (15), as last amended by Regulation (EEC) No 3116/89 (16), provides that the offer price is expressed in ecus after conversion of the prices recorded in national currency into ecus using the representative market rate; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3294/86 is hereby repealed. Article 2 Article 1a of Regulation (EEC) No 1393/76 is hereby replaced by the following: 'Article 1a For the purposes of comparing the offer prices with the free-at-frontier reference prices, the latter shall be converted into national currency using the agricultural conversion rate valid on the date of export indicated in the certificate referred to in Article 3 (1) of this Regulation. However, in cases other than those referred to in Article 3 (1), the agricultural conversion rate to be used for the comparison referred to in the preceding paragraph shall be the rate valid on the date on which the customs formalities for release for free circulation are completed.' Article 3 Article 34 of Regulation (EEC) No 1780/89 is hereby replaced by the following: 'Article 34 The agricultural conversion rate in force on the day before the publication of the notice of invitation to tender shall be used to convert the following into national currency: - payments made prior to the issue of the removal orders referred to in Articles 9 (2), 17 (3) and 28 (1), expressed in ecus at the time when the tender is submitted, - tendering securities as referred to in Articles 6 (2), 14 (2) and 22 (2), expressed in ecus per hectolitre of alcohol at 100 % vol, - performance guarantees as referred to in the second indent of Article 8 (2), the second indent of Article 16 (2), the second indent of Article 24 (2) and Article 26 (2), expressed in ecus per hectolitre of alcohol at 100 % vol, - payments made for samples in accordance with Article 31 (1), expressed in ecus.' Article 4 Article 3 of Regulations (EEC) No 2053/89 and (EEC) No 2054/89 is hereby replaced by the following: 'Article 3 The minimum import price shall be converted into the national currency of the Member State in which release for free circulation takes place using the agricultural conversion rate in force on the date on which the declaration of release for free circulation is accepted.' Article 5 The second paragraph of Article 1 of Regulation (EEC) No 209/88 is hereby replaced by the following: 'The offer price shall be expressed in ecus on the basis of the prices referred to in the first paragraph, recorded in the national currency of the Member State concerned and converted into ecus using the agricultural conversion rate applicable on the day the prices in question are recorded.' Article 6 The first subparagraph of Article 1 (3) of Regulation No 163/67/EEC is hereby replaced by the following: '3. The offer price shall be expressed in ecus on the basis of the prices referred to in paragraph 2, recorded in the national currency of the Member State concerned and converted into ecus using the agricultural conversion rate applicable on the day the prices in question are recorded.' Article 7 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) See page 1 of this Official Journal. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9. (4) OJ No L 304, 30. 10. 1986, p. 25. (5) OJ No L 300, 18. 10. 1989, p. 14. (6) OJ No L 157, 18. 6. 1976, p. 20. (7) OJ No L 358, 8. 12. 1989, p. 26. (8) OJ No L 178, 24. 6. 1989, p. 1. (9) OJ No L 268, 1. 10. 1992, p. 48. (10) OJ No L 195, 11. 7. 1989, p. 11. (11) OJ No L 195, 11. 7. 1989, p. 14. (12) OJ No L 326, 11. 11. 1989, p. 27. (13) OJ No L 21, 27. 1. 1988, p. 5. (14) OJ No L 300, 18. 10. 1989, p. 11. (15) OJ No 129, 28. 6. 1967, p. 2577/67. (16) OJ No L 300, 18. 10. 1989, p. 10.